DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
Applicant’s amendments and arguments filed on 02 March 2022 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-8, 10-16, 18-22, and 24-30 and renumbered as claims 1-27 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Applicants particular system of mapping information to a plurality of users with a plurality of computing device where at least one server storing computer instructions configured to allow at least one of plurality of users to select one of the plurality of levels of detail for displaying qualitative information related to the point of interest, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Regarding independent claim 10, Applicants particular system of mapping information to a plurality of users with a plurality of computing device where at least one 

Regarding independent claim 19, Applicants particular system of mapping information to a plurality of users with a plurality of computing device where at least one server storing computer instructions configured to provide a plurality of map layers to at least one of the plurality of computing devices to be displayed simultaneously, wherein at least a first map layer is configured to be resident at a user’s computing device for later use, and wherein at least a second map layer is configured to be downloaded based on the user’s interaction with the mapping system; and wherein the qualitative information related to the points of interest comprises a descriptive location address relative to another location nearby, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 15, 2022